MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                      Jun 29 2018, 8:44 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Shoaf                                           Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana

                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rose Mary Boling,                                        June 29, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-652
        v.                                               Appeal from the Bartholomew
                                                         Superior Court I
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         03D01-1704-F6-2355



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-652 | June 29, 2018                       Page 1 of 5
                                       Statement of the Case
[1]   Rose Mary Boling appeals her sentence following the trial court’s revocation of

      her probation. Boling presents a single issue for our review, namely, whether

      the trial court abused its discretion when it ordered her to serve the balance of

      her sentence in the Bartholomew County Jail.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In October 2017, Boling pleaded guilty to unlawful possession of a syringe, as a

      Level 6 felony. In exchange for her plea, the State dismissed one count of

      possession of paraphernalia, as a Class C misdemeanor. The trial court

      accepted Boling’s guilty plea and sentenced her to an aggregate term of one and

      one-half years suspended to probation. As a condition of her probation, the

      court ordered Boling in relevant part to notify the probation department of any

      changes in her address within twenty-four hours and to report to the probation

      officer at reasonable times “as directed.” Appellant’s App. Vol. II at 32. The

      trial court also ordered Boling not to use or possess alcohol.


[4]   On November 22, Boling contacted her probation officer and stated that she

      would not be able to attend a previously-scheduled appointment because she

      was ill. After Boling did not make an effort to reschedule the appointment, the

      probation officer was unable to contact her about rescheduling because she did

      not have a phone number or address for Boling. Accordingly, on January 4,

      2018, the State filed a petition to revoke Boling’s probation. In that petition,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-652 | June 29, 2018   Page 2 of 5
      the State alleged that Boling had violated the terms of her probation when she

      failed to report to the appointment with her probation officer on November 22,

      2017, and when she failed to provide her probation officer with an address. At

      the time the State filed the petition, Boling’s whereabouts were unknown. The

      trial court issued a warrant for her arrest, and Boling was later arrested on

      February 3, 2018.


[5]   On March 7, the trial court held a hearing on the State’s petition to revoke

      Boling’s probation. At the hearing, Boling admitted to the alleged violations.

      The court then revoked Boling’s probation and ordered her to serve the balance

      of her one and one-half year sentence in the Bartholomew County Jail. This

      appeal ensued.


                                     Discussion and Decision
[6]   Boling appeals the trial court’s order that she serve the balance of her previously

      suspended sentence. Probation is a matter of grace left to trial court discretion.

      Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014). Upon finding that a

      defendant has violated a condition of her probation, the trial court may “[o]rder

      execution of all or part of the sentence that was suspended at the time of initial

      sentencing.” Ind. Code § 35-38-2-3(h)(3) (2017). We review the trial court’s

      sentencing decision following the revocation of probation for an abuse of

      discretion. Cox v. State, 850 N.E.2d 485, 489 (Ind. Ct. App. 2006). An abuse of

      discretion occurs “only where the trial court’s decision is clearly against the

      logic and effect of the facts and circumstances” before the court. Robinson v.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-652 | June 29, 2018   Page 3 of 5
      State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam). We will not reweigh the

      evidence or reconsider witness credibility. Griffith v. State, 788 N.E.2d 835, 839-

      40 (Ind. 2003). Rather, we consider only the evidence most favorable to the

      trial court’s judgment to determine if there was substantial evidence of

      probative value to support the court’s ruling. Id.


[7]   Here, Boling asserts that the trial court abused its discretion when it ordered her

      to serve the balance of her previously suspended sentence because she testified

      that she had missed the appointment on November 22, 2017, because she was

      ill and that she had failed to provide an address because she was moving from

      house to house. Boling also testified that she now had a place to live and is a

      self-employed painter. Boling’s contentions on appeal amount to a request that

      we reweigh the evidence, which we cannot do.


[8]   The trial court’s judgment is supported by substantial evidence and was within

      the court’s sound discretion. The trial court originally suspended the entirety of

      Boling’s sentence. Then, just over one month into her probation, Boling failed

      to appear at an appointment, failed to reschedule the appointment, and failed to

      provide her probation officer with an address. And Boling’s probation officer

      did not have any contact with Boling or know where Boling was from

      November 22, 2017, until February 3, 2018. Further, Boling admitted that she

      did not contact her probation officer during that time because she was using

      alcohol. Thus, the court’s order that Boling serve the balance of her term is

      supported by the record and well within the trial court’s discretion. We affirm

      the court’s judgment.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-652 | June 29, 2018   Page 4 of 5
[9]   Affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-652 | June 29, 2018   Page 5 of 5